DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communications filed 1-17-22 and 12-13-21.
Claims 1-5, 7-10, 12-19, 21, 22 and 24 are pending in the instant application.

Response to Arguments and Amendments
Withdrawn Objections/Rejections
Any objections or rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

SEQ ID No. 1 is an oligonucleotide, not a peptide or amino acid.
Also, claims 3 and 15 do not appear to be further limiting than claims 1 and 13, respectively, from which they depend.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 12-19, 21, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zylberberg, C. (US 2021/0040447) for the reasons of record set forth in the Office action mailed 7-13-21 and as set forth below.
.
Applicant's arguments filed 12-13-21 have been fully considered but they are not persuasive. Applicant argues that paragraph [0061] of the Zylberberg reference clearly indicates that the use of IMT504 is not safe and should be used with some restrictions. Applicant argues that the reference is teaching away from using IMT 504 in humans.  Applicant admits, however, that the Zylberberg reference refers to the effect of the IMT504 oligonucleotide on the transcription profiles of CD19 + B cells, and that in vitro contact of the oligonucleotide with cell populations generates cell populations that correspond to new regulatory B cells. Applicant also admits that the Zylberberg reference discloses that B cells pre-treated with IMT504 are an intermediary for the therapeutic effect of IMT504, and that a method of ex vivo treatment of .
Contrary to Applicant’s assertions, Zylberberg teaches dosing schemes for treating and preventing neuropathic pain in an organism including a human. The teachings can be readily found in paragraphs 0003, 0032, 0035, 0038, 0039, 0048-0050, 0061, 0095-0097, 0116, 0126-0131, 0179-0181, 0185-0191).  In light of these teachings, Zylberberg is properly cited as anticipating the instant invention.

Claim(s) 1-5, 7-10, 12-19, 21, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez, R. (US 2009/0233989) for the reasons of record set forth in the Office action mailed 7-13-21 and as set forth below.
Lopez, R. (US 2009/0233989) teaches compositions and a method for preventing or treating neuropathic and/or inflammatory pain comprising administering at least one effective dose of the phosphorothioate oligonucleotide IMT504 to a mammal including a human, which phosphorothioate oligonucleotide IMT504 comprises SEQ ID No. 1, and which neuropathic pain is acute or chronic, and optionally further applying a booster between 21 and 30 days after the onset of a neuropathic and/or inflammatory pain, which dose prior to onset of a neuropathic and/or inflammatory pain is optionally from 6mg/kg to 20mg/kg, which additional dose is optionally from .2mg/kg to 6mg/kg, which administration optionally is intravenous, intramuscular, subcutaneous, epidural or intrathecal (see esp. ¶¶ 0041-0044 example 8, ¶¶ 0059-0062, claims 23-40).

12-13-21 have been fully considered but they are not persuasive. Applicant argues that Lopez shows and teaches only that ODNs, and among others, IMT 504, induce proliferation of mesenchymal cells.  According to Applicant, Lopez does not show or teach pain treatment and even less preventive treatment.  Applicant admits, however, that Lopez refers to a treatment, with a large amount of oligonucleotides (including IMT504) to repair damage in human tissues, for example neuronal, bone or liver tissue, and discloses that after applying 250 ug of IMT 504 to rats for 5 days, the animals were sacrificed and the proliferation of mesenchymal cells was evaluated, where it is mentioned that IMT 504 stimulates said proliferation.  Applicant also argues that Lopez does not show the doses used exert any action on pain.  And, according to Applicant, Example 8 of Lopez includes only one mention about the recovery of the crushed peripheral nerves applying IMT 504, without specifying dose or treatment scheme. Applicant additionally admits that it would appear that pain tests and measurements were carried out to assess whether sciatic nerve crush damage had occurred; and not for evaluating the action of IMT 504. 
Contrary to Applicant’s assertions, Lopez teaches dosing schemes for treating and preventing neuropathic pain in an organism including a human.  In support of the instant rejection, Example 8 of Lopez is shown below:
Example 8 
[0059] Recovering from Peripheral Nerve Crush by Treatment With ODN IMT504 
[0060] Since stimulation of the replication of MSCs could be induced by ODNs of the PyNTTTTGT class and since MSCs accelerate recovering in a rat model of peripheral nerve crush (Coronel M F, Musolino P L, Villar M J. Selective migration and engrafment of bone marrow mesenchymal stem cells in rat lumbar dorsal root ganglia after sciatic nerve constriction. Neurosci Lett. 2006; 405:5-9), the recovering after nerve crush induced by IMT504 injection was neuropathic pain (sciatic nerve crush), intramuscularly injected IMT504 showed significant protective effects as reveled by two tests (Von Frey and Choi) which measure allodynia: an exaggerated response to otherwise non-noxious stimuli (FIGS. 6A and B). 
Material and Methods 
[0061] Nerve Injury Model: Experiments were performed on adult (200-300 g) Sprague Dawley rats. Animals were anaesthetized with chloral hydrate (350 mg/kg, i.p.) and their right sciatic nerve was exposed and dissected free from the surrounding tissue at the mid-thigh level. It was then crushed using a jeweller's forcep during a 5 minutes period of time. The extent of crush injury of each nerve was confirmed after dissection under a surgery microscope using a 10 mm ruler, and also by microscopical observation of 16 .quadrature.m sections stained with neutral red. 
[0062] Behavioral Assessment: Behavioral testing was performed during daytime (9.00-18.00) in all animals before surgery (day 0) and 1, 3, 7, 14, 21, 28 and 56 days after transplantation and nerve crush. The animals were placed in their acrylic testing chambers for 15 min for adaptation, and mechanical sensitivity was assessed with von Frey hairs (Stoelting, WoodDale, Ill., USA). The hairs were applied in ascending order (1, 2, 4, 6, 8, 10, 15, 23 g) onto the plantar surface of both ipsilateral and contralateral hindpaws (S. Chaplan, F. Bach, J. Pogrel, J. Chung, T. Yaksh, Quantitative assesment of tactile allodynia in the rat paw, J. Neurosci., 16 (1994) 7711-7724.). Each hair was delivered three times with 5 s intervals. The lowest force at which application elicited a paw withdrawal was taken as the mechanical response threshold. A paw withdrawal reflex obtained with 6 g or less was considered as an allodynic response. Cold sensitivity of the hindpaw to acetone (Choi test) (Y. Choi, Y. W. Yoon, H. S. Na, S. H. Kim, J. M. Chung, Behavioral signs of ongoing pain and cold allodynia in a rat model of neuropathic pain, Pain, 59 (1994) 369-376.) was quantified by foot withdrawal frequency. Hundred l of acetone were applied to the plantar surface of the paw using a plastic tubule connected to a 1 ml syringe. Acetone was applied five times to each paw at an interval of at least 5 min. The number of brisk foot withdrawals was recorded. 
For the aforementioned reasons, Lopez.is properly relied upon in anticipating the instant invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Response to Arguments

Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
3-26-22

/JANE J ZARA/Primary Examiner, Art Unit 1635